     Case 3:18-cv-00361-JLS-DEB Document 222 Filed 03/08/21 PageID.2575 Page 1 of 5



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                                Case No.: 18-CV-361 JLS (LL)
12                                      Plaintiff,
                                                         ORDER DENYING MOTIONS
13                        vs.                            (1) FOR RECONSIDERATION,
       DANIEL PARAMO, et al.,                            (2) TO COMPEL LEGAL
14
                                                         SUPPLIES, AND (3) TO REPLACE
15                                   Defendants.         MAGISTRATE JUDGE
16
                                                         (ECF Nos. 200, 206, 208)
17
18          Presently before the Court are three filings from Plaintiff Mychal Andra Reed:
19    (1) Plaintiff’s Responses to Defendants’ Declarations of R. Blahnik and D. Nowroozian
20    (“Response”), supported by a Declaration from Plaintiff (“Decl.”) as well as Plaintiff’s
21    Request for Judge Sammartino to Order Defendants to Supply Him with Legal Supplies
22    (“Supplies Req.”) (ECF No. 200); (2) Plaintiff’s Change of Venue Request (“Venue Req.,”
23    ECF No. 206); and (3) Plaintiff’s Complaint of Prejudice by Magistrate in Denying his
24    Motion for Reconsideration (“Compl.,” ECF No. 208). The Court construes Plaintiff’s
25    filings as motions: (1) for reconsideration of Magistrate Judge Daniel E. Butcher’s Order
26    Denying Plaintiff’s Motion for Law Library Access as Moot (ECF No. 185) and subsequent
27    order denying reconsideration of the same (ECF No. 195); (2) to compel Defendants to
28    provide him with legal supplies; and (3) to replace Magistrate Judge Butcher. Having
                                                     1
                                                                                    18-CV-361 JLS (LL)
     Case 3:18-cv-00361-JLS-DEB Document 222 Filed 03/08/21 PageID.2576 Page 2 of 5



1     considered Plaintiff’s arguments, the Court DENIES Plaintiff’s motions, for the reasons
2     provided below.
3                             MOTION FOR RECONSIDERATION
4           Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
5     amend its judgment. In the Southern District of California, a party may apply for
6     reconsideration “[w]henever any motion or any application or petition for any order or
7     other relief has been made to any judge and has been refused in whole or in part.” Civ.
8     L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, “what
9     new or different facts and circumstances are claimed to exist which did not exist, or were
10    not shown, upon such prior application.” Id.
11          “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
12    discovered evidence, committed clear error, or if there is an intervening change in the
13    controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
14    marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
15    banc)) (emphasis in original).     “Clear error or manifest injustice occurs when ‘the
16    reviewing court on the entire record is left with the definite and firm conviction that a
17    mistake has been committed.’” Young v. Wolfe, CV 07-03190 RSWL-AJWx, 2017 WL
18    2798497, at *5 (C.D. Cal. June 27, 2017) (quoting Smith v. Clark Cnty. Sch. Dist., 727 F.3d
19    950, 955 (9th Cir. 2013)).
20          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
21    finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
22    F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant or deny a motion for
23    reconsideration is in the “sound discretion” of the district court. Navajo Nation v. Norris,
24    331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229 F.3d at 883). A party may
25    not raise new arguments or present new evidence if it could have reasonably raised them
26    earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St. Partners v. Arnold, 179 F.3d
27    656, 665 (9th Cir. 1999)).
28    ///
                                                    2
                                                                                   18-CV-361 JLS (LL)
     Case 3:18-cv-00361-JLS-DEB Document 222 Filed 03/08/21 PageID.2577 Page 3 of 5



1           Essentially, construing Plaintiff’s filings liberally, Plaintiff claims that the
2     Magistrate Judge clearly erred in accepting Defendants’ “false” statements concerning
3     Plaintiff’s access to the law library and the library services available to inmates, which
4     Plaintiff claims were supported by “no evidence.” ECF No. 200 at 10. In particular,
5     Plaintiff disputes the factual accuracy of Defendants’ statements concerning the number of
6     times he accessed the law library over a three-month period. See id. at 2. However, the
7     Court finds no clear error in the Magistrate Judge’s orders denying Plaintiff’s motions for
8     law library access.
9           Defendants submitted two declarations, one from R. Blahnik, a librarian in the law
10    library of the Richard J. Donovan Correctional Facility (“RJDCF”), where Plaintiff is
11    housed, see ECF No. 194 (“Blahnik Decl.”); and one from D. Nowroozian, a librarian in
12    RJDCF’s central library, see ECF No. 194-1 (“Nowroozian Decl.”). Both assert under
13    penalty of perjury that records show that Plaintiff visited the law library eight times, for
14    two hours each, from October 9 through November 19, 2020. See Blahnik Decl. ¶ 2;
15    Nowroozian Decl. ¶ 2. “Filing a declaration under penalty of perjury is a means of
16    providing    evidence.”       Lajevardi   v.       U.S.   Dep’t   of   Homeland   Sec.,    No.
17    SACV141249AGANX, 2015 WL 10990359, at *3 (C.D. Cal. Oct. 16, 2015). Accordingly,
18    the Magistrate Judge did not err in accepting as true and credible the sworn statements of
19    two librarians with personal knowledge of Plaintiff’s law library access and denying
20    Plaintiff’s request on that basis.
21          Accordingly, the Court DENIES Plaintiff’s request for reconsideration of
22    Magistrate Judge Butcher’s orders concerning law library access. However, the Court will
23    repeat Magistrate Judge Butcher’s request “that Defendants provide Plaintiff with physical
24    law library access to the maximum extent that is permitted under RJDCF’s policies and
25    procedures and consistent with its administrative operations.” ECF No. 185 at 2.
26        MOTION TO COMPEL DEFENDANTS TO PROVIDE LEGAL SUPPLIES
27          Plaintiff also submits a request for this Court to order Defendants to supply him with
28    legal supplies. See Supplies Req. It is not entirely clear from Plaintiff’s filings what legal
                                                     3
                                                                                    18-CV-361 JLS (LL)
     Case 3:18-cv-00361-JLS-DEB Document 222 Filed 03/08/21 PageID.2578 Page 4 of 5



1     supplies he seeks from Defendants; however, he mentions that they “refuse to supply him
2     with legal paper.” Supplies Req. at 5.
3           Yet, a review of the docket does not suggest Plaintiff is lacking in legal supplies.
4     Indeed, Plaintiff filed an opposition to Defendants’ motion for summary judgment on
5     November 23, 2020, see ECF No. 190; additional exhibits on January 4, 2021, see ECF
6     No. 202; an additional opposition on January 5, 2021, see ECF No. 204; a request for
7     adequate communication during the settlement conference, see ECF No. 214; and a request
8     to sanction Defendants, see ECF No. 218. It thus appears Plaintiff has had sufficient access
9     to legal paper and mailing services.
10          Further, the Court notes that R. Blahnik declares that the Facility A library annex,
11    which was only recently established, “is now [i.e., as of December 7, 2020] fully stocked
12    with supplies and resources,” Blahnik Decl. ¶ 4, and that the staff will provide inmates
13    “with paper and golf pencils upon request,” id. The annex also has computer terminals
14    with access to LexisNexis, legal forms, and other secondary sources, id., and inmates can
15    request copies of legal cases from the central library, id. R. Blahnik also declares that “[he]
16    ha[s] not denied inmate Reed any library access or materials that he is entitled too [sic],
17    and [he] ha[s] not seen any evidence that any other library staff member has done so.” Id.
18    ¶ 7. Nowroozian declares the same. See Nowroozian Decl. ¶ 7. It seems RJDCF is taking
19    reasonable measures, during these unprecedented times, to provide inmates with the legal
20    access and supplies they need.
21          Accordingly, the Court DENIES WITHOUT PREJUDICE Plaintiff’s request that
22    the Court compel Defendants to provide him with legal supplies. However, the Court will
23    again request that Defendants provide Plaintiff with necessary legal supplies to the
24    maximum extent permitted under RJDCF’s policies and procedures and consistent with its
25    administrative operations.
26                      MOTION TO REPLACE MAGISTRATE JUDGE
27          Finally, construing Plaintiff’s filings liberally, the Court construes Plaintiff’s Venue
28    Request and Complaint as a motion to have the magistrate judge assigned to his case
                                                     4
                                                                                     18-CV-361 JLS (LL)
     Case 3:18-cv-00361-JLS-DEB Document 222 Filed 03/08/21 PageID.2579 Page 5 of 5



1     replaced. Although the Court is troubled that Plaintiff feels that Magistrate Judge Butcher
2     is prejudiced against him, the Court reminds Plaintiff that he raised similar claims when
3     Magistrate Judge Lopez was assigned to his case. See ECF Nos. 106, 113. In denying
4     Plaintiff’s first motion seeking to have Magistrate Judge Lopez replaced, this Court noted
5     that Plaintiff “failed to present any ‘facts’ from which a ‘reasonable person’ could
6     ‘conclude that the judge’s impartiality might reasonably be questioned,’ and recusal is not
7     warranted under either [28 U.S.C. § 144 or 28 U.S.C. § 455(a)] based on speculation.”
8     ECF No. 107 at 1–2 (citations omitted) (emphasis in original). The Court further explained
9     that “‘[u]nfavorable rulings alone are legally insufficient to require recusal . . . , even when
10    the number of such unfavorable rulings is extraordinarily high on a statistical basis.’” Id.
11    at 2 n.1 (citing Matter of Beverly Hills Bancorp, 752 F.2d 1334, 1341 (9th Cir. 1984)).
12          Thus, while Magistrate Judge Butcher decided Plaintiff’s motion for law library
13    access, and the subsequent motion for reconsideration of the same, against Plaintiff, the
14    Court does not believe that such adverse rulings alone raise legitimate questions about
15    Magistrate Judge Butcher’s impartiality, particularly given that the Court, for the reasons
16    explained supra, finds those rulings sound. Accordingly, the Court DENIES WITHOUT
17    PREJUDICE Plaintiff’s motion to replace Magistrate Judge Butcher.
18                                          CONCLUSION
19          For the reasons provided above, the Court DENIES Plaintiff’s motion for
20    reconsideration of his request for law library access, DENIES Plaintiff’s motion to compel
21    Defendants to provide legal supplies, and DENIES Plaintiff’s request to replace Magistrate
22    Judge Butcher (ECF Nos. 200, 206, 208).
23          IT IS SO ORDERED.
24    Dated: March 8, 2021
25
26
27
28
                                                     5
                                                                                     18-CV-361 JLS (LL)
